DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn - Claim Rejections - 35 USC § 112
In view of applicant’s amendments to claims of 11/12/2021, all 35 USC 112 rejections are hereby withdrawn. 

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Tomas Duhrling.

Please amend the claim listing of 11/12/2021 as follows:
Please amend claim 42 as follows:

In the claim:
	Claim 42 in line 13, replace “plurality” with -------; “plurality of cavities”-------



Reasons for Allowance

Claims 25, 28, 29, 31, 33-35, 39 and 42-49 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 25, 28 and 29, are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 25 that requires “the first substrate having a st paragraph to page 12, 1st paragraph of applicant’s response of 11/12/2021, which are persuasive.

Claims 31, 33-35, and 39, are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 31 that requires “the first and second cookie substrates having a moisture content of 5% of less by weight and a fat content of between 5% and 30% by weight” (see lines 9-11 of claim 31) and  “the filling layer positioned within the at least one cavity” (see lines 20-21 of claim 31)  in conjunction with “the filling layer in direct contact with the second cookie substrate” (see lines 21-23 of claim 31).  Also see applicant arguments on page 9, 1st paragraph to page 12, 1st paragraph of applicant’s response of 11/12/2021, which also apply to claim 31 and are persuasive.

Claims 42-44 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 42 that requires “the first and second cookie substrates having a moisture content of 5% of less by weight and a fat content of between 5% and 30% by weight” (see lines 8-10 of claim 42) and  “the filling layer positioned in direct contact with the second cookie substrate” (see lines 15-16 of claim 42) in conjunction with “the first cookie substrate and the second cookie substrate are the outermost layers of the stratified frozen confection” (see lines 17-18 of claim 42)  Also see applicant arguments on page 9, 1st paragraph to page 12, 1st paragraph of applicant’s response of 11/12/2021, which also apply to claim 42 and are persuasive.

Claims 45-49 are allowed allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 45 that requires “the first and second cookie substrates having a moisture content of 5% of less by weight and a fat content of between 5% and 30% by weight” (see lines 8-10 of claim 45) and  “the filling layer in direct contact with the second cookie substrate” (see lines 16-18 of claim 45) in conjunction with “the frozen confection comprises at least two layers disposed between the first and second substrates” (see lines 19-20 of claim 45). Also see applicant arguments on page 9, 1st paragraph to page 12, 1st paragraph of applicant’s response of 11/12/2021, which also apply to claim 45 and are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791